Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3-8, 10-17, 20-23 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Previously presented rejection of claims 1, 3-8, 10-17, 20-22, and new claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of 

Applicant’s arguments imply that 
--the importance of identifying "a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does” 
	in an obviousness determination-- 
was not present in the previous office action. 

Applicant arguments focus on 
--none of the cited references disclose or suggest the recited conversion of the homoallylic halide compound (IV) to compound (V) via catalytic hydrogenation—
(emphasis added by the examiner)

Response: 
Applicant’s arguments are not persuasive.  
Firstly, it is emphasized that the rejection is not under 35 USC § 102.  
As concluded in the previous action, 
--the subject matter of claims 1, 3-17, 20-22 represent alternate obvious versions of known processes of making previously known, commercially important delmopinol--

--Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)--

Applicant remarks that
Guss discloses an identified "pheromonal compound produced by the southern corn rootworm ... identified as 10-methyl-2-tridecanone (10-M-2-T). 
However, 10-M-2-T being pheromonal rootworm compound has nothing to do with why Guss was invoked 
because 
Guss was invoked for the near anticipatory nature of the process of base claim 1, which is the only step that is not explicitly taught in the prior art for making commercially important end product of dependent claim 20..   
Applicant’s assertion that 
--Overall, the Examiner has not provided a reasoned explanation of why a skilled artisan would have modified compound (II) and (III) of Guss, in view of Surroca, Myrsina, and Kossanyi, to arrive at the claimed catalytic hydrogenation step using the recited intermediates (IV) and (V)--
$), pointed out in the previous action, including the applicant pointed out ‘hydrogenation process’. 

Applicant pointed out process of hydrogenation reaction (working examples 8 and 9) is obvious variant of the process of hydrogenation reaction pictured in page 6 and 7 of previous action.  Also see Applicant provided 11/05/2021 Mori NPL page 597 line 1.  

As detailed in the previous action, the various steps recited as limitations in the instant dependent claims are previously known.  For example, one of skill in the art would anticipate the Scheme II (pointed in previous action) process of Surroca would be independent of the value of X (whether it is Cl, Br, or I).  Surroca teaches this interchangeable use in column 2, lines 11-25.  Also column 5 line 41 

    PNG
    media_image1.png
    98
    421
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    225
    423
    media_image2.png
    Greyscale


This ‘combining and modifying’ of prior art teachings/suggestions is the basis of for establishing prima facie case of obviousness.  Applicant is encouraged to place on record why such ‘combining and modifying’ is outside the repertoire of process chemists engaged in arriving at alternate synthesis for commercially lucrative product.  

The starting material, process parameters and final product overlap with the prior art's disclosure.  This overlap is sufficient to render the process obvious, as it is not necessary for the art to be identical to the claimed process in every detail, but only close enough to the claimed process to lead one of skill thereto.  It would have been obvious to one of ordinary skill in the art to modify an otherwise known process to obtain known products using analogous reagents and alternate order of conditions in lieu of another as the results would not have been unexpected.
New claim 23: Kossanyi, Tetrahedron Letters (1973), (36), 3459-62 teaches (page 3460 Scheme 1) Br version of the I compound of claim 23.  Adjacent halogens are obvious variants of one another, because the ordinary artisan would understand that halogens are substitutable for each other.  See for example, the preparation of Grignard reagent in the cited Surroca chemistry pictured above.  Similarly, as taught in the previously cited US 4565695 and US 20160016956 hydrogenation reaction of double bonds in 

Note: Terminal Disclaimers was filed in 16472367 to overcome double patenting rejection over the instant claims.   


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

.